     Case 4:19-cv-03942 Document 1-2 Filed on 10/10/19 in TXSD Page 1 of 18                             10/4/2019 3:14 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 37402306
                                                                                                             By: Iris Collins
                                                                                                 Filed: 10/4/2019 3:14 PM

                                        NO. 2019-62054

LYNITA HINES,                          §               IN THE DISTRICT COURT
                                       §
      Plaintiff,                       §
                                       §
v.                                     §              HARRIS COUNTY, TEXAS
                                       §
LIBERTY MUTUAL INSURANCE,              §
                                       §
      Defendant.                       §               133rd JUDICIAL DISTRICT
_____________________________________________________________________________
        DEFENDANT’S ORIGINAL ANSWER AND AFFIRMATIVE DEFENSES


TO THE HONORABLE JUDGE OF SAID COURT:

       Defendant Liberty Insurance Corporation (incorrectly named “Liberty Mutual

Insurance”) files this Answer to Plaintiff’s Original Petition, and would respectfully show the

Court as follows:

                                       GENERAL DENIAL
                                             1.

       Pursuant to Rule 92, Texas Rules of Civil Procedure, Defendant generally denies, each

and every, all and singular, the allegations set forth in Plaintiff’s Original Petition and demands

strict proof thereof by a preponderance of the credible evidence in accordance with the laws of the

State of Texas.

                                SUBJECT MATTER JURISDICTION
                                            2.

       Defendant objects to the court’s exercise of subject matter jurisdiction in this case

because Plaintiff has not identified any justiciable controversy and, therefore, lacks standing to

bring this lawsuit.




                                           Exhibit
                                          EXHIBIT
                                          _________
                                              B
    Case 4:19-cv-03942 Document 1-2 Filed on 10/10/19 in TXSD Page 2 of 18



                                        SPECIFIC DENIALS
                                               3.

       Pleading in the alternative and without waiving the jurisdiction objections set forth

above, Defendant asserts the following specific denials:

       Defendant specifically denies subject matter jurisdiction in this case because Plaintiff has

not identified any justiciable controversy.

       Defendant further specifically denies Plaintiff’s allegations of fraud, breach of contract,

statutory and/or common law bad faith, statutory insurance code and DTPA violations, breach of

the duty of good faith and fair dealing, and all other causes of action alleged herein.

                                                 4.

       By way of further Answer, Defendant specifically denies that all conditions precedent to

Plaintiff’s claims and causes of action have occurred in the following respects:

       (a)     Plaintiff has not given Defendant notice in writing in the form and manner

       required by the Texas Insurance Code, Section 541.154;

       (b)     Plaintiff has not complied with her duties after loss as required by the Texas

       Insurance Policy on which she bases her claims;

       (c)     Plaintiff has not made the repairs and/or replaced the allegedly damaged insured

       property so as to entitle her to compensation for replacement cost value as required by the

       Texas Insurance Policy on which she bases her claims; and

       (d)     Plaintiff has not given Defendant notice in writing in the form and manner

       required by Texas Insurance Code, Section 542A.




                                                  2
     Case 4:19-cv-03942 Document 1-2 Filed on 10/10/19 in TXSD Page 3 of 18



                                                 5.

        To the extent Plaintiff has asserted any cognizable claim for relief in this lawsuit,

Defendant specifically denies Plaintiff’s allegations of breach of contract, and all other causes of

action alleged herein, if any.

                                                 6.

        Defendant specifically denies that Plaintiff is owed any amounts under the policy for

alleged property damage losses asserted which form the basis of Plaintiff’s claims and causes of

action herein.

                                                 7.

        Defendant would show that Plaintiff’s presentment of this claim constitutes an excessive

and unreasonable demand and, therefore, Plaintiff is precluded from a recovery of attorneys’ fees

and expenses.

                                                 8.

        Defendant specifically denies Plaintiff’s rights to recover attorneys’ fees, expenses, and

costs in this action.

                                                 9.

        Defendant specifically denies that it committed any wrongful acts or that it acted

“knowingly” or “intentionally” as those terms are defined by Section 17.50(b)(1) of the Texas

Deceptive Trade Practices Act or Section 541 of the Texas Insurance Code.

                                                10.

        Defendant also denies that it has waived or is estopped from asserting any defenses, in

tort or in contract.




                                                 3
     Case 4:19-cv-03942 Document 1-2 Filed on 10/10/19 in TXSD Page 4 of 18



                                                 11.

         Defendant specifically denies that its liability for Plaintiff’s claim has become reasonably

clear.

                                                 12.

         Defendant specifically denies that it failed to provide Plaintiff a full explanation of the

results of the claims process.

                                                 13.

         Defendant specifically denies that it failed to affirm or deny coverage of Plaintiff’s claim

within a reasonable time.

                                                 14.

         Defendant specifically denies that it failed to issue an explanation of benefits letter, an

estimate of damages, or that it otherwise failed to provide Plaintiff a full explanation of the

results of the claims process.

                                      AFFIRMATIVE DEFENSES
                                              15.

         Pleading in the alternative and without waiving the jurisdiction objections set forth

above, Defendant asserts the following affirmative defenses:

                                                 16.

         Defendant further specifically asserts that the subject policy only affords Plaintiff the

replacement cost value of covered damages to the dwelling after the damaged or destroyed

property has actually been repaired or replaced. In that Plaintiff has not replaced or repaired the

allegedly damaged property, she is only entitled to the actual cash value of the loss as provided

for by the Texas Insurance Policy under which she brings suit.




                                                  4
     Case 4:19-cv-03942 Document 1-2 Filed on 10/10/19 in TXSD Page 5 of 18



                                                 17.

       Defendant would show as an affirmative defense to Plaintiff’s claims that certain

property damage asserted by Plaintiff to be compensable under the insurance policy comes in

fact from a risk or cause coming within a particular exception to the general liability under the

policy. Defendant would show that Plaintiff’s loss, in whole or in part comes from a risk or

cause excepted by the policy. Defendant would show that Plaintiff’s loss, if any, in whole or in

part, did not come from a covered peril. Defendant would further show that such causes or

events as alleged to have caused Plaintiff’s damages contributed concurrently or in any sequence

to the alleged loss so as to be a concurrent cause excluded by the Texas Insurance Policy on

which she bases her claims and causes of action.

                                                 18.

       Plaintiff’s causes of action are barred, either in whole or in part, because Plaintiff fails to

state a claim upon which relief can be granted. Specifically, Plaintiff fails to describe how an

insurer’s alleged breach of contract converts Plaintiff’s contractual claim into a cause of action

against Defendant for alleged violations of the Insurance Code or DTPA or constitutes a breach

of the duty of good faith and fair dealing. Plaintiff’s petition instead merely alleges that Plaintiff

is owed extra-contractual damages because Defendant allegedly failed to pay a disputed claim.

Absent any specific factual allegations of Insurance Code violations in Plaintiff’s Petition which

caused damage to Plaintiff independent of the alleged contract damages sought in this lawsuit,

the petition does not support a claim upon which relief can be granted.

                                                 19.

       Defendant further asserts, to the extent applicable, the defenses provided by §17.49(c),

TEX. BUS. & COMM. CODE in that Defendant’s adjustment of the claim at issue involved the




                                                  5
     Case 4:19-cv-03942 Document 1-2 Filed on 10/10/19 in TXSD Page 6 of 18



rendering of a professional service the essence of which is the provision of advice, judgment,

opinion, or similar professional skill. Plaintiff’s claims, in whole or in part, are based on the

adjuster’s rendering of a professional opinion as to the extent, amount, and coverage of

Plaintiff’s losses, and accordingly any causes of action asserted under the Texas Deceptive Trade

Practices Act (DTPA) are precluded by § 17.49(c) of that Act.

                                                20.

        Plaintiff’s damages, if any, are limited by the amount set forth in the Policy limitations

provisions of the applicable Policy.

                                                21.

        With regard to all of Plaintiff’s extra-contractual claims, Defendant asserts a bona fide

coverage dispute.

                                                22.

        Pleading further, Defendant would show that no act or omission of Defendant was the

proximate cause of any injury to Plaintiff.

                                                23.

        Defendant asserts that Plaintiff’s claims are barred in whole or in part by the warranties,

terms, definitions, provisions, conditions, exclusions and limitations of the Policy. Defendant

incorporates the Policy fully herein as if such were fully set forth herein, in extenso. Under Texas

law an insured has a duty to read an insurance policy and is charged with knowledge of its contents.

Defendant asserts that any claim which is based upon a representation, inducement, or reliance on a

representation fails as a matter of law, since Plaintiff is charged with knowledge of the contents of

the insurance policy at issue.




                                                 6
     Case 4:19-cv-03942 Document 1-2 Filed on 10/10/19 in TXSD Page 7 of 18



                                                 24.

       If Defendant is found liable to Plaintiff, any such liability expressly being denied, then

Defendant asserts and pleads the applicable provisions of the Texas Finance Code, including

304.003, 304.005, 304.103, 304.104, 304.1045, 304.105 and 304.107.

                                                 25.

       Pleading further, Defendant denies any liability to Plaintiff for alleged extra-contractual

damages. Defendant further pleads that any award to Plaintiff of exemplary, additional, treble or

punitive damage or penalties is limited as prescribed by Chapter 41, Texas Civil Practice &

Remedies Code, and Texas Insurance Code sections 541.152 and 542.060.

                                                 26.

       Defendant hereby asserts the Economic Loss Rule as an affirmative defense to any of

Plaintiff’s claims sounding in tort.

                                                 27.

       Plaintiff’s injuries, losses, and damages, if any, were the result, in whole or in part, of

pre-existing or subsequent conditions, and were not the result of any act or omission on the part

of answering Defendant.

                                                 28.

       Pleading further, Defendant would show that Plaintiff has failed to mitigate her damages

in that she failed to protect the property from further damage and/or to make reasonable and

necessary repairs to protect the property. She further failed to mitigate the damage to avoid any

alleged physical injury as alleged in the Petition.




                                                  7
     Case 4:19-cv-03942 Document 1-2 Filed on 10/10/19 in TXSD Page 8 of 18



                               RESERVATION OF APPRAISAL RIGHTS
                                             29.

        By answering herein, Defendant Liberty Insurance Corporation does not waive, and

expressly reserves, its right under the policy to demand an appraisal for determination of the

actual cash value, amount of loss, or the cost of repair, with respect to the property damage

claims of the Plaintiff, asserted in this lawsuit.

                                    REQUEST FOR DISCLOSURES
                                              30.

        Pursuant to the Texas Rules of Civil Procedure, Defendant requests that Plaintiff disclose,

within thirty (30) days of service of this request, the information and material described in Texas

Rules of Civil Procedure 194.2(a)-(l).

                                               PRAYER

        WHEREFORE,           PREMISES         CONSIDERED,         Defendant     Liberty    Insurance

Corporation prays that upon final hearing of this cause, the Court enter its Judgment that Plaintiff

take nothing by way of her claims and causes of action against Defendant, that all costs of court

be assessed against Plaintiff, and for such other and further relief, at law or in equity, as to which

Defendant may show itself to be justly entitled.




                                                     8
     Case 4:19-cv-03942 Document 1-2 Filed on 10/10/19 in TXSD Page 9 of 18



                                      Respectfully submitted,


                                      SHEEHY, WARE & PAPPAS, P.C.


                                      By:     /s/ J. Mark Kressenberg
                                            J. Mark Kressenberg
                                            State Bar No. 11725900
                                            JKressenberg@sheehyware.com
                                            Jonathan R. Peirce
                                            State Bar No. 24088836
                                            JPeirce@sheehyware.com
                                            2500 Two Houston Center
                                            909 Fannin
                                            Houston, Texas 77010
                                            713-951-1000
                                            713-951-1199 – Facsimile

                                      ATTORNEYS FOR THE DEFENDANT
                                      LIBERTY INSURANCE CORPORATION




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above foregoing instrument has been
forwarded via e-filing in accordance with the Texas Rules of Civil Procedure on this the 4th day
of October 2019 to the following counsel of record:

          Attorney for Plaintiff:
          Via E-service:
          derek@heardlawfirm.com

          Derek Merman
          HEARD LAW FIRM, PLLC
          2925 Richmond Ave., Suite 1550
          Houston, Texas 77098

                                                     /s/ Jonathan R. Peirce
                                                    Jonathan R. Peirce
3583911




                                               9
    Case 4:19-cv-03942 Document 1-2 Filed on 10/10/19 in TXSD Page 10 of 18                               10/4/2019 3:14 PM
                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                    Envelope No. 37402306
                                                                                                               By: Iris Collins
                                                                                                   Filed: 10/4/2019 3:14 PM

                                          NO. 2019-62054

LYNITA HINES,                          §               IN THE DISTRICT COURT
                                       §
      Plaintiff,                       §
                                       §
v.                                     §              HARRIS COUNTY, TEXAS
                                       §
LIBERTY MUTUAL INSURANCE,              §
                                       §
      Defendant.                       §               133rd JUDICIAL DISTRICT
_____________________________________________________________________________
  DEFENDANT’S SPECIAL EXCEPTIONS TO PLAINTIFF’S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

       Defendant Liberty Insurance Corporation (incorrectly named “Liberty Mutual

Insurance”) files these Special Exceptions to Plaintiff’s Original Petition:

                                       SPECIAL EXCEPTIONS

       Pursuant to Rule 91, Texas Rules of Civil Procedure, Defendant hereby makes the

following Special Exceptions to Plaintiff’s Original Petition, and in support thereof would show

the Court as follows:

                                                  1.

       Defendant specially excepts to the Original Petition to the extent it purports to state a

claim for breach of the duty of good faith and fair dealing. Under well-established Texas law, in

first party insurance claims a breach of the duty of good faith and fair dealing occurs when there

is a denial or delay in payment after the party knew or should have known it was reasonably

clear the claim was covered. Texas Mut. Ins. Co. v. Ruttiger, 265 S.W.3d 651 (Tex. App.—

Houston [1st Dist.] 2008, pet. filed), quoting Universal Life Ins. Co. v. Giles, 950 S.W.2d 48, 49

(Tex. 1997). Defendant specially excepts that the allegations as set forth in paragraph 25 of the

Original Petition fail to sufficiently plead the requisite elements of a cause of action for breach of
    Case 4:19-cv-03942 Document 1-2 Filed on 10/10/19 in TXSD Page 11 of 18



the duty of good faith and fair dealing. See Ross v. Goldstein, 203 S.W.3d 508, 512 (Tex.

App.—Houston [14th Dist.] 2006, no writ).

       Furthermore, the pleading fails to state allegations sufficient to meet the requirement that

the insurer “knew or should have known it was reasonably clear the claim was covered” in that

the pleading fails to identify which particular property damage claims are allegedly known or

should have been known by Defendant to be covered.

       Defendant further specially excepts to the allegations of paragraph 18 because the

allegations fail to state a legally cognizable cause of action against it for breach of the duty of

good faith and fair dealing.

       Defendant therefore requests the Court to dismiss the claims of bad faith against it or,

alternatively, order Plaintiff to plead sufficient facts as to give it fair notice of the: (1) property

damage claim(s) which is alleged to have not been paid or have been delayed in being paid; and

(2) the facts and/or circumstances giving rise to the allegation that Defendant knew or should

have known it was reasonably clear these claims were covered by the policy, so as to enable

Defendant to determine “the testimony probably relevant” to its defense against Plaintiff’s bad

faith claim(s), and give it fair notice of the facts giving rise to the claims against it in order to be

able to prepare a defense.

                                                  2.

       Defendant specially excepts to the Original Petition to the extent Plaintiff attempts to

plead a common law cause of action for misrepresentation, or a statutory claim for violation of

the Texas Unfair Settlement Practices Act on the basis of misrepresentation. With respect to any

common law cause of action, Defendant specially excepts to Plaintiff’s allegations in paragraphs

17, 28 and 30 that Defendant made unspecified false representations and/or misrepresentations




                                                   2
    Case 4:19-cv-03942 Document 1-2 Filed on 10/10/19 in TXSD Page 12 of 18



on the basis that the allegations wholly fail to allege any material misrepresentation or plead

sufficient facts to give Defendant fair notice of its acts, which would show it knew any such

representation was false. Defendant further specially excepts to paragraph 30 of the Original

Petition in that those allegations fail to give fair notice of how Plaintiff justifiably “relied” on any

such material misrepresentation, or how such misrepresentations as to her were a “producing

cause” of Plaintiff’s damages and losses, as required to state a prima facie claim for

misrepresentation. See Rencare, Ltd. v. United Medical Resources, 180 S.W.3d 160, 166 (Tex.

App.—San Antonio 2005, no pet.).

       With respect to any claimed violation of Texas Insurance Code § 541.060(a)(1),

Defendant specially excepts to paragraph 18 on the basis that the language therein fails to

identify the alleged representations of Defendant, or the items of property damage coverage

which are supposedly the subject of such representations, thus making it virtually impossible to

“ascertain the nature and basic issues of the controversy and the testimony probably relevant” to

the defense of Defendant with respect to any misrepresentation claim(s).

       Defendant requests the Court order Plaintiff to plead sufficient facts as to give it fair

notice of the representation(s) it is charged with, the specific property damage claims such

representations are supposed to have been made about, and the actual damages Plaintiff claims

such representations are alleged to have proximately caused, so as to enable Defendant to

determine “the testimony probably relevant” to a defense, and give it fair notice of the facts

giving rise to the claims against it. Alternatively, in the event Plaintiff fails to replead such

allegations, Defendant request the Court strike them from the pleadings.




                                                   3
    Case 4:19-cv-03942 Document 1-2 Filed on 10/10/19 in TXSD Page 13 of 18



                                                  3.
       Defendant specially excepts to paragraph 30 to the extent it purports to state a cause of

action for fraud. The Texas Supreme Court has held that in order to prove fraud, a plaintiff must

prove: (1) the defendant made a material representation that was false; (2) the defendant knew

the representation was false or made it recklessly as a positive assertion without any knowledge

of its truth; (3) the defendant intended to induce the plaintiff to act upon the representation; and

(4) the plaintiff actually and justifiably relied upon the representation and suffered harm as a

result. Ernst & Young, L.L.P. v. Pacific Mutual Life Ins. Co., 51 S.W.3d 573, 577 (Tex. 2001).

Here, Plaintiff has failed to plead sufficient allegations satisfying the first element in that no

particular representations with respect to specific elements of property damage are identified.

Further, Plaintiff has pled insufficient facts to allow Defendant to determine “the testimony

probably relevant” to its defense and give it fair notice of the facts and circumstances alleged,

showing it “knew the representation was false or made it recklessly as a positive assertion

without any knowledge of its truth.”

       Defendant further specially excepts to the allegations in paragraph 30 of the pleading in

that Plaintiff has failed to plead sufficient facts to satisfy the requirements that Defendant

intended to induce Plaintiff to act upon the representations and that the Plaintiff actually and

justifiably relied upon the representations and suffered harm as a result.

       Defendant specially excepts to Plaintiff’s allegations, as set forth in paragraph 30 of the

Original Petition, as insufficient to state a cause of action for fraud on the basis that she has

failed to plead allegations sufficient to satisfy the required elements of that cause of action. See

Ross v. Goldstein, supra, id. Therefore, Defendant request the Court order Plaintiff to plead facts

sufficient to satisfy the elements of this cause of action. Alternatively, in the event Plaintiff fails




                                                  4
    Case 4:19-cv-03942 Document 1-2 Filed on 10/10/19 in TXSD Page 14 of 18



to replead such allegations, Defendant request the Court strike the pleadings as to this alleged

cause of action.

                                                4.

       Defendant further specially excepts to the allegations in paragraph 31 of the Petition in so

far as it seeks to establish a right to recover exemplary damages. Plaintiff is not entitled to

exemplary damages for a violation of Chapter 541 of the Texas Insurance Code. TEX. CIV.

PRAC. & REM. CODE §41.002(d); Safeway Managing General Agency v. Cooper, 952 S.W.2d

861, 869 (Tex. App.—Amarillo 1997, no writ). Defendant also specially excepts to that section

of the Petition on the grounds that there have been no actual damages awarded to Plaintiff for an

injury independent of the loss of policy benefits. Universe Life Ins. Co. v. Giles, 950 S.W.2d 48,

54 (Tex. 1997).

                                                5.

       Defendant specially excepts to paragraphs 26 through 29 of the Original Petition to the

extent they purport to state a cause of action for violation of the Texas Deceptive Trade Practices

Act against Defendant. Pleading further, Defendant states that any claims against it concerning

the adjustment of Plaintiff’s losses are based on the rendering of a professional service by

Defendant and/or its adjusters, the essence of which is the providing a judgment or opinion.

Plaintiff’s claims, in whole or in part, are based on the adjuster’s rendering of a professional

opinion as to the extent, amount, and coverage of Plaintiff’s losses, and accordingly any causes

of action asserted under the Texas Deceptive Trade Practices Act (DTPA) are precluded by §

17.49(c) of that Act.

                                                7.




                                                5
    Case 4:19-cv-03942 Document 1-2 Filed on 10/10/19 in TXSD Page 15 of 18



        WHEREFORE, PREMISES CONSIDERED, Defendant Liberty Insurance Corporation

prays that this Court grant these Special Exceptions to Plaintiff’s Original Petition, and for such

other and further relief, at law or in equity, as to which Defendant may show itself to be justly

entitled.

                                       Respectfully submitted,


                                       SHEEHY, WARE & PAPPAS, P.C.


                                       By:     /s/ J. Mark Kressenberg
                                             J. Mark Kressenberg
                                             State Bar No. 11725900
                                             JKressenberg@sheehyware.com
                                             Jonathan R. Peirce
                                             State Bar No. 24088836
                                             JPeirce@sheehyware.com
                                             2500 Two Houston Center
                                             909 Fannin
                                             Houston, Texas 77010
                                             713-951-1000
                                             713-951-1199 – Facsimile

                                       ATTORNEYS FOR THE DEFENDANT
                                       LIBERTY INSURANCE CORPORATION




                                                6
    Case 4:19-cv-03942 Document 1-2 Filed on 10/10/19 in TXSD Page 16 of 18




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above foregoing instrument has been
forwarded via e-filing in accordance with the Texas Rules of Civil Procedure on this the 4th day
of October 2019 to the following counsel of record:

          Attorney for Plaintiff:
          Via E-service:
          derek@heardlawfirm.com

          Derek Merman
          HEARD LAW FIRM, PLLC
          2925 Richmond Ave., Suite 1550
          Houston, Texas 77098

                                                     /s/ Jonathan R. Peirce
                                                    Jonathan R. Peirce
3585460




                                               7
       Case 4:19-cv-03942 Document 1-2 Filed on 10/10/19 in TXSD Page 17 of 18                      10/4/2019 3:14 PM
                                                                         Marilyn Burgess - District Clerk Harris County
                                                                                              Envelope No. 37402306
                                                                                                         By: Iris Collins
                                                                                             Filed: 10/4/2019 3:14 PM

                                       NO. 2019-62054

LYNITA HINES,                          §               IN THE DISTRICT COURT
                                       §
      Plaintiff,                       §
                                       §
v.                                     §              HARRIS COUNTY, TEXAS
                                       §
LIBERTY MUTUAL INSURANCE,              §
                                       §
      Defendant.                       §               133rd JUDICIAL DISTRICT
_____________________________________________________________________________
                             DEFENDANT’S JURY DEMAND


         COMES NOW, Defendant Liberty Insurance Corporation (incorrectly named “Liberty

Mutual Insurance”) and files this Jury Demand. Pursuant to Rule 216 of the Texas Rules of Civil

Procedure, Defendant hereby demands a jury trial in this cause, and has tendered the required

fee.

                                      Respectfully submitted,


                                      SHEEHY, WARE & PAPPAS, P.C.


                                      By:     /s/ J. Mark Kressenberg
                                            J. Mark Kressenberg
                                            State Bar No. 11725900
                                            JKressenberg@sheehyware.com
                                            Jonathan R. Peirce
                                            State Bar No. 24088836
                                            JPeirce@sheehyware.com
                                            2500 Two Houston Center
                                            909 Fannin
                                            Houston, Texas 77010
                                            713-951-1000
                                            713-951-1199 – Facsimile

                                      ATTORNEYS FOR THE DEFENDANT
                                      LIBERTY INSURANCE CORPORATION
    Case 4:19-cv-03942 Document 1-2 Filed on 10/10/19 in TXSD Page 18 of 18



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above foregoing instrument has been
forwarded via e-filing in accordance with the Texas Rules of Civil Procedure on this the 4th day
of October 2019 to the following counsel of record:

          Attorney for Plaintiff:
          Via E-service:
          derek@heardlawfirm.com

          Derek Merman
          HEARD LAW FIRM, PLLC
          2925 Richmond Ave., Suite 1550
          Houston, Texas 77098

                                                     /s/ Jonathan R. Peirce
                                                    Jonathan R. Peirce
3585446




                                               2
